DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 04/12/2021.  In virtue of the communication:
Claims 1-24 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 04/12/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 1-24 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a switching control circuit configured to turn on a driving switching element by providing a gate signal to the driving switching element connected in series to an LED, the switching control circuit comprising: the switching control circuit configured to divide a PWM dimming signal into a normal PWM dimming section and a low PWM dimming section based on a timing selection signal, provide the gate signal of a first frequency to the driving switching element in the normal PWM dimming section, and provide the gate signal of a second frequency, greater than the first frequency, in the low PWM dimming section” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-10 are allowed as being dependent on claim 1),
… an LED driving circuit, comprising: a buck converter configured to include a driving switching element connected in series to an LED module; and a switching control circuit configured to provide a gate signal to the driving switching element, divide a PWM dimming signal into a normal PWM dimming section and a low PWM dimming section based on a timing selection signal, provide the gate signal of a first frequency to the driving switching element in the normal PWM dimming section, and provide the gate signal of a second frequency greater than the first frequency in the low PWM dimming section” and combination thereof, in the claim(s), i.e., claim 11 (claims 12-20 are allowed as being dependent on claim 11), and
“… a switching control circuit, comprising: an off-time controller configured to receive a timing selection signal, determine a length of a low PWM dimming section of a PWM dimming signal in accordance with a voltage level of the timing selection signal, select and output a control signal of a first frequency in a normal PWM dimming section of the PWM dimming signal, and select and output a control signal of a second frequency, greater than the first frequency, during the low PWM dimming section; and a switch driving unit configured to generate a gate signal from the selected result to a driving switching element connected in series to an LED” and combination thereof, in the claim(s), i.e., claim 21 (claims 22-24 are allowed as being dependent on claim 21), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Aoki (U.S. Pub. 2021/0100082 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844